Case 2:20-cv-02927-CBM-AS Document 47 Filed 07/29/20 Page 1 of 21 Page ID #:1118



     1 LEROY SMITH, State Bar No. 107702
         County Counsel, County of Ventura
     2 CHARMAINE H. BUEHENER, State Bar No. 220868
         Assistant County Counsel
     3 800 South Victoria Avenue, L/C #1830
         Ventura, California 93009
     4 Telephone: (805) 654-2588
         Facsimile: (805) 654-2185
     5 E-mail:      charmaine.buehner@ventura.org
     6 Attorneys for Defendants County of Ventura
         (also erroneously sued as Ventura County Public
     7 Health Care Agency), Sheriff William Ayub
         (erroneously sued as “Bill Ayub”), Robert Levin
     8 and William T. Foley
     9
    10                        UNITED STATES DISTRICT COURT
    11                      CENTRAL DISTRICT OF CALIFORNIA
    12
    13 DONALD MCDOUGALL, an                   ) No. 2:20-cv-02927-CBM (AS)
       individual; JULIANA GARCIA, an )
    14 individual; SECOND AMENDMENT )           NOTICE OF STATEWIDE PUBLIC
       FOUNDATION; CALIFORNIA         )         HEALTH OFFICER ORDER,
    15 GUN RIGHTS FOUNDATION; and )             DEFENDANT COUNTY OF
       FIREARMS POLICY COALITION, )             VENTURA’S PUBLIC ORDER TO
    16 INC.,                          )         SAFELY REOPEN VENTURA
                                          )     COUNTY, AND THE CONTINUED
    17                     Plaintiffs,    )     OPERATION OF GUN STORES
                vs.                       )     AND SHOOTING RANGES UNDER
    18                                    )     THE ADDITIONAL ORDERS
         COUNTY OF VENTURA,               )
    19   CALIFORNIA; BILL AYUB, in his )        Date:      August 4, 2020
         official capacity; WILLIAM T.    )     Time:      10:00 a.m.
    20   FOLEY, in his official capacity, )     Ctrm:      8B
         ROBERT LEVIN, in his official    )     Judge:     Hon. Consuelo B. Marshall
    21   capacity; and VENTURA COUNTY )
         PUBLIC HEALTH CARE AGENCY )
    22                                    )
                             Defendants.  )
    23                                    )
    24    NOTICE OF ISSUANCE OF ADDITIONAL PUBLIC HEALTH ORDERS
    25 TO THE COURT AND ALL PARTIES OF RECORD:
    26         PLEASE TAKE NOTICE that since June 16, 2020, which is the date of the
    27 last filing of defendants County of Ventura (“County”), Sheriff William Ayub,
    28 Dr. Robert Levin and William T. Foley (collectively “Defendants”) in this action,
                                                1
              NOTICE OF ISSUANCE OF ADDITIONAL PUBLIC HEALTH ORDERS & THE
                CONTINUED OPERATION OF GUN STORES IN VENTURA COUNTY
Case 2:20-cv-02927-CBM-AS Document 47 Filed 07/29/20 Page 2 of 21 Page ID #:1119



     1 the Ventura County Health Officer (“Local Health Officer”) and the State of
     2 California Public Health Officer (“State Health Officer”) have continued to issue a
     3 series of public health orders in response to the continually evolving public health
     4 crisis of the global pandemic, COVID-19. The orders of the Local Health Officer,
     5 issued on June 25, July 2, 13 and 16 (collectively “Local Health Orders,” attached
     6 hereto as Exhibits 1, 2, 3, 4 and 5, respectively), continue to align with the State
     7 Health Officer’s mandates and the State of California’s four-phase plan known as
     8 the “Pandemic Roadmap,” whether such orders have been to reopen or shutter
     9 certain businesses and activities. (ECF 42, Pg. ID 764.) On July 13, 2020, the
    10 State Health Officer issued an order to close certain high risk businesses such as
    11 bars, clubs, and other indoor sectors within California counties that are on the
    12 State’s County Monitoring List, such as Ventura County. (“State Order,” Exhibit
    13 6.)
    14         Neither the Local Health Orders nor the State Order address or affect the
    15 continued operation of gun and ammunition retailers within Ventura County.
    16 Indeed, since May 7, 2020, and continuing through the date of this notice, gun and
    17 ammunition retailers and shooting ranges have continued to be open in Ventura
    18 County, as set forth in the Local Health Officer’s “Frequently Asked Questions”
    19 guide (“COVID-19 FAQ”). (Exhibit 7.) The COVID-19 FAQ is expressly
    20 incorporated as a directive of the Local Health Officer. (ECF 45-1 Pg ID 1115.)
    21                                   LEROY SMITH
                                         County Counsel, County of Ventura
    22
    23 Dated: July 29, 2020              By                  /s/
                                                CHARMAINE H. BUEHNER
    24                                          Assistant County Counsel
    25                                   Attorneys for Defendants County of Ventura
                                         (also erroneously sued as Ventura County Public
    26                                   Health Care Agency), Sheriff William Ayub
                                         (erroneously sued as “Bill Ayub”), Robert Levin
    27                                   and William T. Foley
    28
                                                   2
              NOTICE OF ISSUANCE OF ADDITIONAL PUBLIC HEALTH ORDERS & THE
                CONTINUED OPERATION OF GUN STORES IN VENTURA COUNTY
 Case 2:20-cv-02927-CBM-AS Document 47 Filed 07/29/20 Page 3 of 21 Page ID #:1120



                        COUNTY OF VENTURA
                                                                                                          Mike Powers
                        COUNTY EXECUTIVE OFFICE                                                 County Executive Officer

  800 So. Victoria Ave., Hall of Administration, Ventura, CA 93009                                        Ashley Bautista
  http://www.ventura.org       http://www.vcnewschannel.com                                    Public Information Officer
                                                                                                   TEL: (805) 654-2640
  NEWS RELEASE
  FOR IMMEDIATE RELEASE

June 11, 2020

                       Ventura County Public Health Department issues modified health order
                                    Allows for reopening of additional sectors
                                        Takes Effect Friday, June 12, 2020

VENTURA, CA – Ventura County Public Health Department has issued a modified health order permitting the
reopening of additional businesses that were previously closed. This Order will be effective June 11, 2020 11:59
pm and will continue to be in effect until extended, rescinded, superseded or amended in writing by the Public
Health Officer.

Sectors that may reopen on Friday, June 12 with modifications, social distancing protocols, and completion of
the attestation process include, but are not limited to:

    •    Gyms and Fitness Facilities
    •    Day Camps
    •    Family Entertainment Centers
    •    Hotels and Lodging for tourism or Individual Travel
    •    Campgrounds, RV Parks and Outdoor Recreation
    •    Restaurants, Wineries, and Bars
    •    Zoos, Aquariums, and Museums
    •    Public Pools
    •    Skate Parks

Modifications required in addition to those found in the state guidance are as follows:

    •    Gyms and Fitness Facilities
         1) Outdoor activities can follow the guidance as written
         2) Indoor activities must keep a 12-foot distancing requirement
    •    Day Camps
         1) Groups sizes are limited to a 10-1 or 10-2 ratio for each group (10 campers with one or two
            instructors).
         2) Each group must be stable. The same campers and instructor stay together and do not mix with
            other groups.
         3) Any camp activity must maintain 6-foot social distancing. Individual skills and drills can be done, but
            no group or contact sports such as a football or basketball games may be played
    •    Family Entertainment Centers
         1) Examples that may be opened include bowling, miniature golf, batting cages, and private skate parks
         2) Movie theaters, arcades, playgrounds, rock climbing walls, and trampoline venues are not allowed
            to open at this time

                                                     Exhibit 1, page 1 of 2
Case 2:20-cv-02927-CBM-AS Document 47 Filed 07/29/20 Page 4 of 21 Page ID #:1121




                        COUNTY OF VENTURA
                                                                                                      Mike Powers
                        COUNTY EXECUTIVE OFFICE                                             County Executive Officer

  800 So. Victoria Ave., Hall of Administration, Ventura, CA 93009                                     Ashley Bautista
  http://www.ventura.org       http://www.vcnewschannel.com                                 Public Information Officer
                                                                                                TEL: (805) 654-2640
  NEWS RELEASE
  FOR IMMEDIATE RELEASE
    •    Hotels and Lodging for Tourism or Individual Travel
         1) Hotel rooms must be left vacant for 24 hours after a guest has departed

    •    Campgrounds, RV Parks and Outdoor Recreation
         1) RV parks and campgrounds at the beach are allowed 2/3 capacity
         2) RV parks and campgrounds not at the beach are allowed 50% capacity
    •    Restaurants, Wineries, and Bars
         1) Bars and wineries that serve food can be open with the existing requirement that alcohol must be
            sold on the same ticket as a meal
         2) Restaurants should continue to follow the previous guidance
    •    Zoos, Aquariums, and Museums
         1) Follow state guidance
    •    Public and HOA Pools
         1) 50% capacity
         2) Use a reservation system
         3) Follow County of Ventura Environmental Health guidance for pools
    •    Music, Film, and TV Production
         1) No live audiences
         2) *Do not register at VCReopens.com. Attestation is included through permit issuance
         3) Must have a COVID-19 Compliance Officer on site
         4) Follow industry guidance

These sectors may be open only while adhering to social distancing protocols provided by the Governor and the
Ventura County Health Officer and after completing the County’s attestation process (*except for those noted).
Businesses must also follow the guidelines on the Frequently Asked Questions document at: Business owners
can find resources, information, and the process to complete the attestation at www.vcreopens.com.

Other State Guidance and openings still under consideration:
   • Cardrooms, Satellite Wagering Facilities, and Racetracks
   • Professional Sports without a Live Audience

For more information about COVID-19 and the local response, visit www.vcemergency.com.




                                                     Exhibit 1, page 2 of 2
Case 2:20-cv-02927-CBM-AS Document 47 Filed 07/29/20 Page 5 of 21 Page ID #:1122



            ORDER OF THE VENTURA COUNTY HEALTH OFFICER

      CLOSING ALL BARS AND LIMITING RESTAURANTS AND OTHER
             SPECIFIED BUSINESSES TO OUTDOORS ONLY

                  Effective Date of Order: July 2, 2020 at 10:00 P.M.

AS DIRECTED BY THE CALIFORNIA DEPARTMENT OF PUBLIC HEALTH AND
UNDER THE AUTHORITY OF CALIFORNIA HEALTH AND SAFETY CODE
SECTIONS 101030, 101040, 101085, AND 120175, TITLE 17 CALIFORNIA CODE OF
REGULATIONS SECTION 2501, ARTICLE XI OF THE CALIFORNIA
CONSTITUTION, AND CALIFORNIA GOVERNMENT CODE SECTIONS 8610,
8630, 8634, AND 8665, THE VENTURA COUNTY HEALTH OFFICER (“HEALTH
OFFICER”) HEREBY ORDERS:

1.     Bars must close. All Bars shall be closed to the public until those establishments
are allowed to resume operation pursuant to state guidance and local permission. For
purposes of this Order, “Bar” means a business that is licensed to sell alcoholic beverages
for consumption on its premises, including but not limited to bars, pubs, brewpubs,
breweries, wineries, wine tasting rooms, and distilleries, but is not permitted as a restaurant
by the Ventura County Environmental Health Division (EHD).

2.      Restaurants may not allow indoor dining. “Restaurants” shall not allow indoor
dining service until Restaurants are allowed to resume indoor dining operations pursuant
to state guidance and local permission. For purposes of this Order, “Restaurant” means a
business that is permitted as a restaurant by the Ventura County EHD, even if it also
possesses a license to sell alcoholic beverages for consumption on its premises.
       Outdoor dining allowed with restrictions. Outdoor dining is allowed on Restaurant
premises subject to full compliance with all relevant portions of the guidance set forth in
the California Department of Public Health Guidance on Dine-In Restaurants. In addition,
the following local rules which are more restrictive than the state guidance shall be
followed:
       (a) only members of the same household may sit together at a single table,
       (b) the maximum time a patron may dine on the premises is 1 and ½ hours, and
       (c) Restaurants must be closed to on-premise dining between 10:00 p.m. and 5:00
           a.m.

Restaurants should continue to encourage takeout and delivery service whenever possible.

3.     Movie theatres, family entertainment centers, zoos, museums and cardrooms
may not operate indoors. Pursuant to state orders, movie theatres, family entertainment
centers, zoos, museums and cardrooms may not operate indoors. Persons should check

                                              1


                                     Exhibit 2, page 1 of 3
Case 2:20-cv-02927-CBM-AS Document 47 Filed 07/29/20 Page 6 of 21 Page ID #:1123



current state and local heath orders to determine whether such business may operate
outdoors, and if so, what restrictions apply in the form of state guidance, frequently asked
questions or otherwise.

4.      Compliance. The violation of any provision of this Order, the County’s FAQ’s
or the State Stay at Home Order constitutes a threat to public health and a public
nuisance per se. Pursuant to Government Code sections 26602 and 41601 and Health
and Safety Code section 101029, the County Health Officer requests that the Sheriff
and all chiefs of police in the County ensure compliance with and enforce this Order.

5.       Violation may constitute unfair competition. Any person that, after notice,
operates, manages, maintains or occupies or continues to operate, manage, maintain or
occupy, any business in violation of this Order or the State Stay at Home Order may, in
addition or in the alternative to any other civil and criminal penalties allowed by law,
be subject to liability under the Unfair Competition Law (chapter 5 of part 2 of division
7 of the Business and Professions Code, commencing at section 17200), and subject to
civil penalties and other relief as provided therein, for each act or practice in violation
of this Order, the State Stay at Home Order, any predecessor order, or any of them.

6.      Applicable to entire County. This Order applies to all persons in the cities
and the entire unincorporated area of the County.

7.     Effective date and time. This Order shall become effective and operative at
10:00 p.m. on July 2, 2020, and will continue to be in effect until rescinded, superseded
or amended in writing by the Health Officer. All prior orders remain in effect.

8.      Copies of Order. Copies of this Order shall promptly be: (1) made available at
the County of Ventura Public Health Office, 2240 East Gonzalez Road, Suite 210,
Oxnard, California, 93036; (2) posted on the Ventura County Public Health Department
website (available at www.vchca.org/ph); and (3) provided to any member of the public
requesting a copy of this Order.

9.      Severability. If any provision of this Order or the application thereof to any
person or circumstance is held to be invalid by a court of competent jurisdiction, the
remainder of the Order, including the application of such part or provision to other
persons or circumstances, shall not be affected and shall continue in full force and
effect. To this end, the provisions of this Order are severable.

IT IS SO ORDERED:


__________________________
Robert Levin, M.D.

                                              2


                                    Exhibit 2, page 2 of 3
Case 2:20-cv-02927-CBM-AS Document 47 Filed 07/29/20 Page 7 of 21 Page ID #:1124



      Ventura County Health Officer                    Dated: July 2, 2020




                                             3


                              Exhibit 2, page 3 of 3
Case 2:20-cv-02927-CBM-AS Document 47 Filed 07/29/20 Page 8 of 21 Page ID #:1125



            ORDER OF THE VENTURA COUNTY HEALTH OFFICER
      REQUIRING ALL BEACHES AND BEACH PARKING TO BE CLOSED
              TO THE PUBLIC DURING JULY 4TH WEEKEND

                         Effective Date: July 3, 2020, 5:00 a.m.
 UNDER THE AUTHORITY OF CALIFORNIA HEALTH AND SAFETY CODE
 SECTIONS 101040, 101085 AND 120175, THE HEALTH OFFICER OF THE
 COUNTY OF VENTURA ORDERS:
 1.     Public Beaches Closed. All public beaches in Ventura County shall be closed to
 members of the public during the July 4th holiday weekend, defined as 5:00 a.m. July 3,
 2020, through 5:00 am. July 6, 2020.
 2.     Public Beach Parking Closed. All public parking lots primarily designed or
 operated to serve persons visiting public beaches shall be closed during the July 4th
 holiday weekend (i.e., 5:00 a.m. July 3, 2020, through 5:00 a.m. July 6, 2020), and the
 California Highway Patrol and Caltrans are requested to temporarily close all roadside
 parking along state highways that are adjacent to public beaches during the July 4th
 weekend.
 3.      Applicable to Entire County. This Order applies to all persons in the cities
 and the entire unincorporated area of the County.
 4.      Sheriff and Police Chiefs Requested to Enforce. Pursuant to Government
 Code sections 26602 and 41601 and Health and Safety Code section 101029, the
 County Health Officer requests that the Sheriff and all chiefs of police in the County
 ensure compliance with and enforce this Order.
  5.     All Local Governmental Public Entities Requested to Comply. Pursuant to
 Health and Safety Code section 120175.5, the County Health Officer requests that all
 local governmental public entities, including cities and districts, comply with and
 enforce this Order closing all public beaches and public beach parking during the July
 4th weekend.
 6.     Compliance. The violation of any provision of this Order constitutes a threat to
 public health and a public nuisance per se. Pursuant to the California Health and Safety
 Code, including sections 120295 et seq., violation of or failure to comply with this Order
 is a misdemeanor punishable by fine, imprisonment, or both.
 7.      Effective Date and Time. This Order shall become effective and operative at
 5:00 a.m. on July 3, 2020, and expire at 5:00 a.m. on July 6, 2020.
 8.     Copies of Order. Copies of this Order shall promptly be: (1) made available at
 the County of Ventura Public Health Office, 2240 East Gonzalez Road, Suite 210,
                                              1


                                   Exhibit 3, page 1 of 2
Case 2:20-cv-02927-CBM-AS Document 47 Filed 07/29/20 Page 9 of 21 Page ID #:1126



 Oxnard, California, 93036; (2) posted on the Ventura County Public Health Department
 website (available at www.vchca.org/ph); and (3) provided to any member of the public
 requesting a copy of this Order.
 IT IS SO ORDERED:


  __________________________
 Robert Levin, M.D.
 Ventura County Health Officer                        Dated: July 2, 2020




                                           2


                                  Exhibit 3, page 2 of 2
Case 2:20-cv-02927-CBM-AS Document 47 Filed 07/29/20 Page 10 of 21 Page ID #:1127



             ORDER OF THE VENTURA COUNTY HEALTH OFFICER

          CLOSING SPECIFIED INDOOR INDUSTRIES AND ACTIVITIES

                    Effective Date of Order: July 14, 2020 at 8:00 a.m.

 AS DIRECTED BY THE CALFORNIA DEPARTMENT OF PUBLIC HEALTH AND
 UNDER THE AUTHORITY OF CALIFORNIA HEALTH AND SAFETY CODE
 SECTIONS 101030, 101040, 101085, AND 120175, TITLE 17 CALIFORNIA CODE OF
 REGULATIONS SECTION 2501, ARTICLE XI OF THE CALIFORNIA
 CONSTITUTION, AND CALIFORNIA GOVERNMENT CODE SECTIONS 8610,
 8630, 8634, AND 8665, THE VENTURA COUNTY HEALTH OFFICER (“HEALTH
 OFFICER”) HEREBY ORDERS:
 1.      Specified industries and activities must close. The following industries or
 activities shall close and/or cease unless they can be modified to operate outside or by
 pick-up.

    a.   Gyms and fitness centers,
    b.   Worship services,
    c.   Protests,
    d.   Offices for non-essential sectors,
    e.   Personal care services, like nail salons, body waxing and tattoo parlors,
    f.   Hair salons and barbershops, and
    g.   Malls.

 2.     Compliance. The violation of any provision of this Order, the County’s FAQ’s or
 the State Stay at Home Order constitutes a threat to public health and a public nuisance per
 se. Pursuant to Government Code sections 26602 and 41601 and Health and Safety Code
 section 101029, the County Health Officer requests that the Sheriff and all chiefs of police
 in the County ensure compliance with and enforce this Order.

 3.       Violation may constitute unfair competition. Any person that, after notice,
 operates, manages, maintains or occupies or continues to operate, manage, maintain or
 occupy, any business in violation of this Order or the State Stay at Home Order may, in
 addition or in the alternative to any other civil and criminal penalties allowed by law,
 be subject to liability under the Unfair Competition Law (chapter 5 of part 2 of division
 7 of the Business and Professions Code, commencing at section 17200), and subject to
 civil penalties and other relief as provided therein, for each act or practice in violation
 of this Order, the State Stay at Home Order, any predecessor order, or any of them.

 4.      Applicable to entire County. This Order applies to all persons in the cities
 and the entire unincorporated area of the County.


                                               1


                                      Exhibit 4, page 1 of 2
Case 2:20-cv-02927-CBM-AS Document 47 Filed 07/29/20 Page 11 of 21 Page ID #:1128



  5.      Effective date and time. This Order shall become effective and operative at
  8:00 a.m. on July 14, 2020, and will continue to be in effect until rescinded, superseded
  or amended in writing by the Health Officer. All prior orders remain in effect.

  6.      Copies of Order. Copies of this Order shall promptly be: (1) made available at
  the County of Ventura Public Health Office, 2240 East Gonzalez Road, Suite 210,
  Oxnard, California, 93036; (2) posted on the Ventura County Public Health Department
  website (available at www.vchca.org/ph); and (3) provided to any member of the public
  requesting a copy of this Order.

  7.      Severability. If any provision of this Order or the application thereof to any
  person or circumstance is held to be invalid by a court of competent jurisdiction, the
  remainder of the Order, including the application of such part or provision to other
  persons or circumstances, shall not be affected and shall continue in full force and
  effect. To this end, the provisions of this Order are severable.

  IT IS SO ORDERED:


  __________________________
  Robert Levin, M.D.
  Ventura County Health Officer                           Dated: July 13, 2020




                                               2


                                    Exhibit 4, page 2 of 2
Case 2:20-cv-02927-CBM-AS Document 47 Filed 07/29/20 Page 12 of 21 Page ID #:1129



            ORDER OF THE VENTURA COUNTY HEALTH OFFICER

 AMENDING JULY 2, 2020, ORDER TO ALLOW BARS WITH FOOD SERVICE
        AND WINERIES TO REOPEN OUTDOOR OPERATIONS

                  Effective Date of Order: July 16, 2020 at 10:00 p.m.
       Section 1 of the Ventura County Health Officer’s order dated July 2, 2020, is
 hereby repealed and replaced with the following provision:

 “1. Bars that serve food and wineries may open outdoor operations. All bars, pubs,
 brewpubs, breweries and other businesses licensed to sell alcoholic beverages for
 consumption on their premises must close indoor operations, but may open outdoor
 operations if they offer sit-down, outdoor dine-in meals. Alcohol can only be sold in the
 same transaction as a meal. Wineries and wine tasting rooms may open outdoor operations
 even if they do not offer sit-down, outdoor dine-in meals.
        Additional restrictions on outdoor operations. In addition to complying with all
 applicable State orders and guidance, bars, pubs, brewpubs, breweries, wineries and wine
 tasting rooms must comply with the following local requirements:
       (a) only members of the same household may sit together at a single table,
       (b) the maximum time a patron may be on the premises is 1 and ½ hours, and
       (c) Bars must be closed to the public between 10:00 p.m. and 5:00 a.m.”

 Effective date and time. This amendment to section 1 of the July 2, 2020, Order shall
 become effective and operative at 10:00 p.m. on July 16, 2020, and will continue to be
 in effect until rescinded, superseded or amended in writing by the Health Officer.
 IT IS SO ORDERED:


 __________________________
 Robert Levin, M.D.
 Ventura County Health Officer                         Dated: July 16, 2020




                                            1


                                   Exhibit 5, page 1 of 1
 Case 2:20-cv-02927-CBM-AS Document 47 Filed 07/29/20 Page 13 of 21 Page ID #:1130

                                             State of California—Health and Human Services Agency
                                           California Department of Public Health

   SONIA Y. ANGELL, MD, MPH                                                                             GAVIN NEWSOM
State Public Health Officer & Director                                                                     Governor

                                                  Statewide Public Health Officer Order,
                                                              July 13, 2020




                On March 19, 2020, I issued an order directing all individuals living in the State of
                California to stay at home except as needed to facilitate authorized, necessary activities
                or to maintain the continuity of operations of critical infrastructure sectors. I then set out
                California’s path forward from this “Stay-at-Home” Order in California’s Pandemic
                Resilience Roadmap. On May 7th, I announced that statewide data supported the
                gradual movement of the entire state into Stage 2 of the Pandemic Resilience
                Roadmap. On May 8th, the Governor outlined a process where counties that met
                specific criteria could move more quickly than other parts of the state through Stage 2 of
                modifying the Stay-at-Home order, including certain businesses deemed higher risk.

                The statewide data has since demonstrated a significant increase in the spread of
                COIVD-19, resulting in public health conditions that demand measures responsive to
                those conditions be put into place with haste. On June 28, 2020, the California
                Department of Public Health (CDPH) issued guidance setting forth the need to close
                bars and similar establishments in counties that – due to concerning levels of disease
                transmission, hospitalizations, or insufficient testing – had been on the County
                Monitoring List, which includes counties that show concerning levels of disease
                transmission, hospitalizations, insufficient testing, or other critical epidemiological
                markers, for 14 days. On July 1, 2020, CDPH issued guidance specific to counties on
                the County Monitoring List for three consecutive days, requiring closure of the indoor
                operations of various sectors, including restaurants, wineries, and certain entertainment
                venues, as well as all bars indoor and outdoor. Based on my judgment as the State
                Public Health Officer, it is now necessary to take these steps statewide, to take
                additional steps for counties on the County Monitoring List, and to continue to monitor
                and modify the process of reopening.

                The current data reflect that community spread of infection is of increasing concern
                across the state. On July 1, 2020, there were 19 counties on the County Monitoring List.
                As of July 13, 2020, there are 32 counties on the list, and additional counties may soon
                be added as data warrants. In addition to the impact on the general population,
                community spread increases the likelihood of expanded transmission of COVID-19 in
                congregate settings such as nursing homes, homeless shelters, jails and prisons.
                Infection of these vulnerable populations in these settings can be catastrophic. Higher



                                         CDPH, MS 0500  P.O. Box 997377  Sacramento, CA 95899-7377
                                                                 (916) 558-1784
                                                       Internet Address: www.cdph.ca.gov




                                                          Exhibit 6, page 1 of 5
Case 2:20-cv-02927-CBM-AS Document 47 Filed 07/29/20 Page 14 of 21 Page ID #:1131




   levels of community spread also increase the likelihood of infection among individuals at
   high risk of serious outcomes from COVID-19, including the elderly and those with
   underlying health conditions who might live or otherwise interact with an infected
   individual.

   The Pandemic Resilience Roadmap classifies bars, pubs, breweries, brewpubs, dine-in
   restaurants, wineries and tasting rooms, family entertainment centers, zoos, museums,
   and cardrooms as Stage 2 or Stage 3 sectors with high risk of transmission due to a
   number of features of the businesses and the behaviors that occur within them. Public
   health studies have shown that the risk of transmission is exacerbated in indoor spaces,
   particularly when lacking appropriate ventilation. These sectors are settings where
   groups convene and may mix with others for a prolonged period of time, increasing the
   risk of escalating the transmission rate of COVID-19. While physical distancing is critical
   to mitigating exposure, it is more effective at protecting an individual with brief
   exposures or outdoor exposures. In contrast to indoor spaces, wind and the viral dilution
   in outdoor spaces can help reduce viral load.

   Bars, both indoor and outdoor, have additional risk factors. A bar, foundationally, is a
   social setting where typically not only small groups convene, but also where groups mix
   with other groups. Bars also have an added risk imposed by the consumption of alcohol
   as a primary activity offered in such venues. Alcohol consumption slows brain activity,
   reduces inhibition, and impairs judgment, factors which contribute to reduced
   compliance with recommended core personal protective measures, such as the
   mandatory use of face coverings and maintaining six feet of distance from people in
   different households, both indoors and outdoors. Louder environments and the
   cacophony of conversation that are typical in bar settings also require raised voices and
   greater projection of orally emitted viral droplets.

   For counties on the County Monitoring List, the risks and impacts of disease
   transmission are even greater. The science suggests that for indoor operations the odds
   of an infected person transmitting the virus are dramatically higher compared to an
   open-air environment. Thus, for those counties on the list, it is necessary to close indoor
   operations for additional sectors which promote the closed-space mixing of populations
   beyond households and/or make adherence to physical distancing with face coverings
   difficult, including: gyms and fitness centers, places of worship, protests, offices for
   non-Critical Infrastructure sectors as designated on covid19.ca.gov, personal care
   services (including nail salons, massage parlors, and tattoo parlors), hair salons and
   barbershops, and malls.

   ///
   ///
   ///
   ///
   ///
   ///




                                     Exhibit 6, page 2 of 5
Case 2:20-cv-02927-CBM-AS Document 47 Filed 07/29/20 Page 15 of 21 Page ID #:1132




   NOW, THEREFORE, I, as State Public Health Officer and Director of the California
   Department of Public Health, order all of the following:

           Statewide Order Relative to Bars, Pubs, Brewpubs, and Breweries

   1. Bars, pubs, brewpubs, and breweries, whether operating indoors or outdoors, shall
   be closed across the state, unless an exception below applies.

         a. Bars, pubs, brewpubs, and breweries, may operate outdoors if they are
            offering sit-down, outdoor, dine-in meals. Alcohol can be sold only in the
            same transaction as a meal. When operating outdoors, they must follow the
            dine-in restaurant guidance and should continue to encourage takeout and
            delivery service whenever possible.
         b. Bars, pubs, brewpubs, and breweries that do not provide sit-down meals
            themselves, but can contract with another vendor to do so, can serve dine-in
            meals when operating outdoors provided both businesses follow the dine-in
            restaurant guidance and alcohol is sold only in the same transaction as a
            meal.
         c. Venues that are currently authorized to provide off sale beer, wine, and spirits
            to be consumed off premises and do not offer sit-down, dine-in meals must
            follow the guidance for retail operations and offer curbside sales only.
         d. Concert, performance, or entertainment venues must remain closed until they
            are allowed to resume modified or full operation through a specific reopening
            order or guidance. Establishments that serve full meals must discontinue this
            type of entertainment until these types of activities are allowed to resume
            modified or full operation.

   2. Indoor operations shall be restricted across the state as specified below:

         a. Dine-in restaurants must close indoor seating to customers. During this
            closure all dine-in restaurants may continue to utilize outdoor seating and
            must comply with the guidance for outdoor dining. Restaurants should
            continue to encourage takeout and delivery service whenever possible.
         b. Wineries and tasting rooms must close indoor services to customers. During
            this closure all wineries and tasting rooms operating outdoors must comply
            with the guidance for restaurants, wineries, and bars.
         c. Family entertainment centers and movie theaters must close indoor services
            and attractions to customers.
                1. Family entertainment centers may continue to provide outdoor services
                    and attractions to customers, and must comply with the guidance for
                    movie theaters and family entertainment centers.




                                     Exhibit 6, page 3 of 5
Case 2:20-cv-02927-CBM-AS Document 47 Filed 07/29/20 Page 16 of 21 Page ID #:1133




                 2. Drive-in movie theaters may continue to operate and should follow
                    additional applicable guidance for drive-in movie theaters.
          d. Indoor attractions at zoos and museums must close to visitors.
                1. Zoos and museums may continue to operate outdoor attractions and
                    must follow the guidance for zoos and museums.
          e. Cardrooms must close indoor services to customers and must follow the
             guidance for cardrooms.

     Order for Closure of Additional Indoor Sectors for Counties on Monitoring List

   3. Counties that currently appear on CDPH’s County Monitoring List and have been on
   the list for three consecutive days, and counties that subsequently appear for three
   consecutive days or more while this order remains effective, must close all indoor
   operations of the following types of businesses/events/activities:

          a. Gyms and Fitness Centers
          b. Places of Worship
          c. Protests
          d. Offices for Non-Critical Infrastructure Sectors
          e. Personal Care Services (including nail salons, massage parlors, and tattoo
             parlors)
          f. Hair salons and barbershops
          g. Malls

                                        Terms of Orders

   4. This order shall go into effect immediately.

   5. These closures shall remain in effect until I determine it is appropriate to modify the
   order based on public health conditions.

   6. Outdoor operations may be conducted under a tent, canopy, or other sun shelter but
   only as long as no more than one side is closed, allowing sufficient outdoor air
   movement.

   7. I will continue to monitor the epidemiological data and will modify the sectors that
   may be open both statewide and in counties on the Monitoring List as required by the
   evolving public health conditions. If I determine that it is appropriate to reopen, close, or
   modify the operations of any additional sectors, those sectors will be posted at:
   https://covid19.ca.gov/roadmap-counties/.

   8. My guidance mandating the wearing of face coverings and my guidance prohibiting
   gatherings continue to apply statewide, except as specifically permitted in other orders
   or guidance documents. To prevent further spread of COVID-19 to and within other




                                      Exhibit 6, page 4 of 5
Case 2:20-cv-02927-CBM-AS Document 47 Filed 07/29/20 Page 17 of 21 Page ID #:1134




                              Exhibit 6, page 5 of 5
          Case 2:20-cv-02927-CBM-AS Document 47 Filed 07/29/20 Page 18 of 21 Page ID #:1135




ÿÿÿ
                                                               ÿÿ                                 ÿÿ




                                                 !"#$%&ÿÿ'('('ÿ"'ÿ)*+ÿ,


-./ÿ0!ÿ1ÿ+23
0&ÿ%4&ÿ5&ÿ5,ÿ,ÿ%3ÿÿ6#76#8989
 ÿ(&&(ÿ&ÿÿ"&%ÿ:ÿ&"ÿ&"3ÿ$%&ÿ6#88#8989
 0&ÿ,ÿ'&ÿ;;ÿ5<ÿ,ÿ&<ÿ&ÿ%&ÿ&ÿ%5(ÿ,ÿ%3ÿ$%&ÿ6#88#8989
 0&ÿ,ÿ'&ÿ;;ÿ'&5<ÿÿ5&<ÿ&<ÿ"&=(<ÿ'&(ÿ&ÿ:&&(ÿ,ÿ%3ÿ$%&ÿ6#88#8989
>4ÿ/'&

-(ÿ0:ÿ$%&ÿ6#76#8989
 0&ÿ(:ÿ&ÿ?ÿ;&5ÿ,ÿ%3ÿ$%&ÿ6#88#8989                                                             0123456ÿ8ÿ9 1

-'5'ÿ,ÿ&ÿ&54ÿ%ÿ:ÿ;"ÿ'ÿ@:ÿ&ÿÿ0ÿ@&53ÿÿ6#89#8989              ABCDEFGÿI
                                                            Exhibit 7, page 1 of 4
         Case 2:20-cv-02927-CBM-AS Document 47 Filed 07/29/20 Page 19 of 21 Page ID #:1136

 ÿ
ÿÿ
ÿÿÿ!""ÿ#ÿ$ÿ%ÿ!&ÿÿ!""ÿ'ÿ(ÿ)ÿ*$+,$+,+,
-ÿ.""ÿÿ/&01ÿ2ÿ#ÿ13ÿÿ453ÿ15
"3ÿ26ÿÿ73ÿ2
8!ÿ!ÿÿÿ'&ÿÿÿ#ÿ3ÿ5ÿ)ÿ*$++$+,+,
ÿ'!ÿ!ÿÿÿÿ&ÿ3ÿ3'ÿ%03ÿÿ'ÿ5(ÿ9ÿ*$:,$+,+,
;ÿ9<33ÿÿ=33
>3'ÿ>
=3ÿ ÿÿ16ÿ>3
9ÿ=ÿ9ÿ3ÿ!ÿÿ'ÿ(ÿ)ÿ*$++$+,+,
?&ÿ#ÿ4@ÿÿÿÿÿ&ÿ@ÿAÿ#ÿ'!ÿÿÿ&(
-!ÿÿ4ÿÿ#ÿÿ30ÿÿ#ÿ#ÿÿÿ#(

/&3ÿ4ÿ%ÿ3ÿÿ#ÿÿ%ÿÿÿÿÿ(
ÿ"ÿÿ#ÿ%ÿÿ&ÿ#ÿÿÿ(
9ÿ0Bÿ"Cÿ!ÿÿ3ÿ"(
ÿÿÿ&ÿÿ(
ÿ2ÿ6&ÿ'ÿ(                                                                               0123456ÿ8ÿ9 1

ÿ4ÿ"ÿÿÿ5ÿÿÿ&ÿ#ÿÿÿÿ%(                                                            DEFGHIJÿL
                                                             Exhibit 7, page 2 of 4
         Case 2:20-cv-02927-CBM-AS Document 47 Filed 07/29/20 Page 20 of 21 Page ID #:1137

 ÿÿÿÿÿÿÿÿÿÿÿ
 ÿÿÿÿÿ 
 ÿ!ÿ""ÿ"ÿ#ÿ$ÿÿ!ÿ"
%ÿ&!"ÿ""ÿ&!ÿÿ#ÿÿÿ&ÿÿ'&ÿ
$ÿÿÿ#ÿÿ"!""ÿÿ""ÿ#ÿ!ÿ!!ÿ(ÿÿ)ÿ$ÿÿ*ÿ
 ÿ+!""ÿÿ#
 ÿÿÿ!ÿ"!""ÿÿ#
 ÿÿ"#"ÿÿ#
 ,"-ÿ$!ÿÿ!!!ÿ(ÿÿ""!ÿ"!""ÿÿ!ÿÿ&ÿÿ.ÿÿ!&ÿÿÿ)ÿÿÿÿ(
 &!!&ÿ!("&.ÿÿ)!((ÿÿ&ÿÿ'&ÿÿ!ÿÿÿÿ""ÿÿ(ÿ#ÿÿÿ#!&ÿ#!
 ÿ!#ÿÿ!"ÿ"!/"#&!0&ÿ#!ÿ#"ÿ"ÿ"&!ÿ
 ÿ12"!ÿ"3*"&ÿ4!!ÿÿ#

 ÿ5ÿ) !3636!ÿ4"ÿÿ#
 ÿ7&3)!ÿ4"ÿÿ#
 ,"-
 ÿÿ4ÿÿ8ÿ4ÿÿ#
9ÿ8#ÿ!"ÿ#!ÿ:!ÿ"!&!"-ÿ&!ÿÿ#!ÿ#ÿ""ÿÿÿ:-
 ÿ&&"ÿÿ#ÿ(ÿ!ÿ#"ÿ"!&"ÿ;#ÿ<3=>3?@?@
 ÿÿ#ÿ!

                                                                                                                                         0123456ÿ8ÿ9 1


                                                                                                                                    ABCDEFGÿI
                                                           Exhibit 7, page 3 of 4
                  Case 2:20-cv-02927-CBM-AS Document 47 Filed 07/29/20 Page 21 of 21 Page ID #:1138



0ÿ2323ÿ4ÿ56789 ÿ 978ÿ6 6




                                                                                                           ÿÿ


                                                                                                      !"#$%&'ÿ)
                                                Exhibit 7, page 4 of 4
